Bland, Judge,
delivered the opinion of the court:
Wooden poles from six to twelve feet long, on top of each of which is an elliptical frame made of wicker, used as hole marker -s on golf greens, were assessed for duty at 45 per centum ad valorem, under *44paragraph 407 of the tariff act of 1922, as “ all articles, not specially-provided for, wholly or partly manufactured of rattan.”
The importer claimed and the Board of General Appraisers held, that the .articles were dutiable at 30 per centum ad valorem, under paragraph 1402 of said act, as equipment. The pertinent portions of said paragraph road as follows:
* * * golf balls * * * and all clubs, rackets, bats, or other equipment, such as is ordinarily used in conjunction therewith in exercise or play.
Under the rule laid down in Cruger’s (Inc.) v. United States, 12 Ct. Cust. Appls. 516, we think the board properly sustained the protest.
The proof shows that the golf greens are always equipped with some kind of a marker to mark the holes as the player approaches the greens. While the testimony is not very definite on the question, we think it shows that some kind of a marker, pole, or flag, is a part of a regular every day equipment of a golf course. Owing to the usual rolling nature of the ground and the distance between the holes, we think the equipment is needed or required for the proper and efficient playing of the outdoor game of golf.
That the merchandise involved should be classified under paragraph 1402 is supported by United States v. Kelley Hardware Co., 12 Ct. Cust. Appls. 204, and Wimpfheimer v. United States, 12 Ct. Cust. Appls. 546, T. D. 40739, 47 Treas. Dec. 295.
The judgment of the Board of General Appraisers is affirmed.